El Juez Asociado Señor Rebollo López
emitió la opinión del Tribunal.
La demandante recurrente Roque González & Co., Inc. (en adelante R.G.) —la cual es una corporación organizada bajo las leyes del Estado Libre Asociado de Puerto Rico y que se dedica a la venta de zapatos, carteras y artículos relacionados al público en general— recurre de una sentencia dictada por el Tribunal Superior de Puerto Rico, Sala de San Juan,(1) que declaró sin lugar una demanda que radicara ante dicho foro judicial contra el Secretario de Hacienda de Puerto Rico (Secretario de Hacienda) en solicitud de reintegro de arbitrios pagados con motivo de una deficiencia que el Departamento de Hacienda (Hacienda) le notificara en el afio de 1978 en relación con embarques de zapatos que R.G. le comprara a la corporación Mitsubishi International Corp. (Mitsubishi) —con oficinas principales en la ciudad de *844Nueva York, estado de Nueva York, Estados Unidos de América— mercancía que Mitsubishi, a su vez, compraba de suplidores en la República de China y que estos últimos enviaban directamente a Puerto Rico desde dicha república.
La deficiencia notificada por Hacienda —ascendente a la suma de $12,301.43— surgió por razón de que Mitsubishi, la cual corporación fue la que originalmente pagó los arbitrios sobre la mercancía al Departamento de Hacienda a través de un repre-sentante llamado Air Mar Shipping, Inc., utilizó como base para el cómputo de los arbitrios el precio que sus suplidores en la República de China le habían facturado por dichos artículos. Hacienda por el contrario, al notificar la deficiencia en controversia a R.G., utilizó como base para dicho cómputo el precio que Mitsubishi le facturó a R.G. por el calzado, el cual, naturalmente era uno mayor.
1 — 1
El caso fue sometido ante el tribunal de instancia a base de una estipulación de hechos. De la misma surge, en síntesis y en lo pertinente, que la demandante recurrente R.G. es una corpora-ción doméstica que se dedica, en general, a la venta al detal de calzado y artículos relacionados por medio de tiendas conocidas como Almacenes González. Un representante de la Mitsubishi visitaba a la demandante con el propósito de venderle calzado que Mitsubishi adquiría de fabricantes en la República de China. Acordado precio y cantidad entre R.G. y Mitsubishi, el represen-tante de esta última enviaba las órdenes a las oficinas de Mitsubishi en la ciudad de Nueva York, donde dichas órdenes eran procesadas. Mitsubishi, entonces, le ordenaba a sus suplidores en la República de China que enviaran el calzado, vía transportación marítima (Sea Land), directamente a Puerto Rico, siendo el propio Mitsubishi el consignatario del mismo. Un representante de Mitsubishi, la Air Mar, pagaba todos los derechos y arbitrios a Hacienda a base del precio consignado en las facturas originales de los suplidores a Mitsubishi, luego de lo cual se autorizaba a Sea *845Land a entregar el calzado a R.G. Hasta el mismo instante en que Sea Land era autorizada por Air Mar, en representación de Mitsubishi, a entregarle el calzado a R.G., todos los riesgos y gastos relacionados con el calzado eran sufragados por Mitsubishi.
Notificada la deficiencia a R.G. por Hacienda, y celebrada la correspondiente vista administrativa, Hacienda se reafirmó en la misma. R.G. pagó a Hacienda la mencionada deficiencia, solicitán-dole luego el reintegro de ésta. Denegada su solicitud por Hacienda, R.G. radicó la demanda antes mencionada en solicitud de reintegro. Procede que se señale que en dicha demanda, R.G., a pesar de que alegó que había “sufrido el peso del pago de los impuestos, recargos, intereses y multas notificados por el codemandado Secretario de Hacienda sin haber pasado parte alguna de dicho peso a persona alguna”, no alegó que ella era el “contribuyente designado” por la ley; por el contrario, de las alegaciones contenidas en la demanda radicada se desprende que R.G. sostiene que el contribuyente designado por ley lo es Mitsubishi, a quien incluyó como codemandada en la acción que radicara, y que dicha corporación era la que venía en la obligación de pagar dichos arbitrios en la eventualidad de que el tribunal resolviera que la posición del Secretario de Hacienda era la jurídicamente procedente; esto es, que procedía el cómputo del arbitrio a base del precio que Mitsubishi le facturaba a R.G. por el calzado.(2)
Expresando que la controversia se limitaba a resolver cuál era la base correcta para determinar el pago del arbitrio, y enten-diendo que en ese aspecto le asistía la razón al Secretario de Hacienda, el tribunal de instancia declaró sin lugar la demanda radicada. En el recurso de revisión que ante este Tribunal radicara, R.G. le imputa al foro de instancia la supuesta comisión de tres errores, a saber:
*846PRIMER ERROR: Erró el Tribunal Superior al no entrar a determinar quién era el “contribuyente”, y la parte responsable por la alegada deficiencia en el caso, y al no determinar que Mitsubishi era el “contribuyente” y la parte realmente responsable del pago de la alegada deficiencia.
SEGUNDO ERROR: Erró el Tribunal Superior al determinar que la base para determinar el pago de los impuestos era el precio facturado por Mitsubishi a la demandante-recurrente.
TERCER ERROR: Erró el Tribunal Superior al determinar implícitamente que Mitsubishi no hacía negocios en Puerto Rico y al negarse a aplicar la ley por temor a un supuesto contubernio entre Mitsubishi y la demandante-recurrente. Solicitud de revisión, pág. 11.
Expedimos el auto de revisión radicado mediante Resolución a esos efectos de fecha 20 de junio de 1985. Resolvemos.
1 — 1
Para la fecha en que Hacienda le notifica la alegada deficiencia contributiva a la recurrente R.G.,(3) eran dos los mecanismos procesales que nuestro ordenamiento jurídico le proveía al'con-tribuyente que, notificado por Hacienda de una deficiencia contri-butiva, interesaba cuestionar, y litigar, la referida deficiencia. El primero de ellos lo encontramos en las disposiciones de la see. 261 del Título 13 de L.P.R.A., la cual dispone:

See. 261. Reintegro administrativo o crédito por contribuciones; apelación contra denegatoria

Cuando algún contribuyente creyere que ha pagado o que le ha sido cobrada ilegal o indebidamente, o en exceso de la cantidad *847debida, una contribución de cualquier clase, excepto las contribu-ciones sobre ingresos impuestas por la Ley de Contribuciones sobre Ingresos de 1954, Subtítulo 9 de este título, cuyos créditos o reintegros están autorizados por dicha Ley, podrá solicitar del Secretario de Hacienda de Puerto Rico, por escrito y exponiendo los fundamentos que tuviere para ello, el crédito o reintegro de la misma; Disponiéndose, que no se concederá crédito o reintegro alguno de contribuciones cubiertas por las sees. 261 y 262 de este título ... a menos que el contribuyente demuestre a satisfacción del Secretario de Hacienda que ha sufrido el peso del pago de la contribución; ....
... Si la solicitud fuere denegada total o parcialmente por el Secretario de Hacienda, éste lo notificará así por correo certificado al contribuyente, y el contribuyente podrá recurrir contra dicha denegatoria ante el Tribunal Superior de Puerto Rico, radicando demanda en la forma prescrita por ley dentro del término de treinta (30) días a partir de la fecha del depósito en el correo de la notificación del Secretario de Hacienda denegando la solicitud; Disponiéndose, que la no radicación de la demanda dentro del término aquí provisto privará al Tribunal Superior de Puerto Rico de facultad para conocer del asunto. No se considerará por el Tribunal Superior de Puerto Rico recurso alguno para el crédito o reintegro de cualquier contribución cubierta por las sees. 261 y 262 de este título hasta que exista una denegatoria por el Secretario de Hacienda de tal crédito o reintegro notificada según se provee anteriormente; Disponiéndose, que tan sólo podrá recurrir ante el Tribunal Superior de Puerto Rico contra una denegatoria de crédito o reintegro de cualquier contribución cubierta por las sees. 261 y 262 de este título, la persona que haya sufrido el peso del pago de la contribución en discusión; y una alegación en tal sentido y la prueba de la misma en su oportunidad serán consideradas requi-sitos sin el cumplimiento de los cuales el Tribunal Superior de Puerto Rico no tendrá facultad para fallar el asunto. (Enfasis suplido.)
Por otro lado, dispone la see. 286 del Título 13 de L.ER.A., en lo pertinente, que:
See. 286. Procedimientos para casos contributivos ante el Tribunal Superior — Demanda y contestación
Todas las acciones, recursos o procedimientos que deban sustanciarse ante el Tribunal Superior, bajo la sec. 121(a)2 del *848Título 4, se iniciarán mediante demanda de la persona o entidad recurrente, formulada en nombre propio o por medio de represen-tante legal debidamente autorizado, dentro del término de treinta (30) días siguientes a la fecha de la notificación que a la misma haga el Secretario de Hacienda, en cualquiera de los siguientes casos: (1) contribuciones sobre propiedad mueble o inmueble; (2) contribuciones sobre herencias o donaciones; (3) contribuciones sobre ingresos; (4) contribuciones sobre enriquecimiento injusto; (5) contribución de seguro social; (6) denegatorias de reintegros auto-rizados por ley, de cualquier clase de contribución pagada indebi-damente o en exceso o cobrada ilegalmente por cualquier otra causa; Disponiéndose, sin embargo, que la radicación de la de-manda ante el Tribunal Superior no afectará ni menoscabará el derecho del Secretario de Hacienda a hacer efectiva la contribución por los procedimientos autorizados por ley, a menos que el Tribunal Superior, a solicitud del contribuyente y con citación del Secretario de Hacienda, suspenda el cobro de la contribución en litigio, mediante el afianzamiento, a su entera satisfacción, de la contribución en controversia, incluyendo intereses y penalidades. La autorización para prestar esta fianza, así como la fijación de su cuantía, serán facultad discrecional y exclusiva del Tribunal, teniendo en cuenta, en cada caso, los hechos y circunstancias que a su juicio concurran y afecten el interés, tanto del contribuyente, como del Estado Libre Asociado de Puerto Rico.(4) (Énfasis supli-do.)
Como podemos notar, las diferencias entre ambos procedimientos —los cuales están vigentes en la actualidad — (5) son *849obvias. Aquel contribuyente que, notificado con una deficiencia por Hacienda, no interese que continúen aumentando las partidas por intereses y demás recargos, puede pagar la deficiencia notificada y, entonces, solicitar de Hacienda el reintegro de la misma. De Hacienda ratificar su criterio, dicho contribuyente puede recurrir en revisión de dicha decisión denegatoria al Tribunal Superior de Puerto Rico al amparo de las disposiciones de la transcrita see. 261.
El contribuyente que no desee, o no pueda, pagar la deficiencia señalada por Hacienda puede “impugnar” o cuestionar la misma, bajo las disposiciones de la antes parcialmente transcrita see. 286, radicando una demanda ante el Tribunal Superior de Puerto Rico contra el Secretario de Hacienda. Es de notar que en esta situación —a menos que el tribunal, en el uso de su discreción, disponga que el contribuyente puede prestar una fianza en garantía de lo alegadamente adeudado por él al fisco— la radicación de la demanda no impide que Hacienda cobre la deuda contributiva por las vías procesales civiles que la ley le provee. No hay duda que la discreción del tribunal en este respecto dependerá de si entiende que la demanda radicada por el contribuyente es una frívola o, por el contrario, es una meritoria.
Procede enfatizar el hecho que nuestra jurisprudencia señala que para que una “persona” pueda exitosamente solicitar, al amparo de la transcrita see. 261 del Título 13 de L.P.R.A., el reintegro de arbitrios que le ha satisfecho a Hacienda, ésta tiene que cumplir con dos (2) requisitos, a saber: (1) que es el *850“contribuyente” designado por la ley y (2) que debe haber sufrido el peso del pago de la contribución, no habiéndole pasado o transferido la misma a otra persona. Standard Comm. Tob. Co. v. Tribl. Contrib., 71 D.P.R. 749, 753 (1950); Pedro A. Pizá, Inc. v. Tribl. Contribuciones y Tes., 72 D.P.R. 320, 323 (1951); Baring Industries v. Srio. de Hacienda, 101 D.P.R. 835, 839 (1973).(6)
Lo anteriormente señalado plantea la interrogante de si procede la desestimación, de plano, de la solicitud de reintegro que hiciera el recurrente R.G., por cuanto, conforme las disposi-ciones del Art. 60 de la entonces vigente Ley de Impuestos sobre Artículos de Uso y Consumo de Fuerto Rico de 1956, según enmendada, 13 L.P.R.A. sec. 4060, el contribuyente designado por ley lo era Mitsubishi, y no la recurrente R.G., por razón de que Mitsubishi era el “consignatario” de la mercancía en controver-sia.(7) De hecho, y como expresáramos anteriormente, la propia *851corporación recurrente R.G. sostiene —tanto en la acción que radicara a nivel de instancia como en el recurso de revisión que radicara ante este Tribunal— que dicha Corporación no es el “contribuyente designado por la ley”. Véase Baring Industries v. Srio. de Hacienda, ante, pág. 838.
Contestamos la antes mencionada interrogante en la nega-tiva. Somos del criterio que la situación que plantea el presente caso es una sui generis que amerita que se trate la misma como una excepción a la norma jurisprudencial que se estableciera en los citados casos de Standard Comm. Tob. Co. v. Tribl. Contrib., de Pedro A. Pizá, Inc. v. Tribl. Contribuciones y Tes., y de Baring Industries v. Srio. de Hacienda; en específico, en cuanto al primero de los dos (2) requisitos, esto es, que la solicitud de reintegro únicamente puede ser realizada por el contribuyente designado por ley.
La diferencia existente —la cual, a nuestro juicio, amerita la excepción— entre los tres antes citados casos y el presente estriba en que en aquéllos el pago de los arbitrios se hizo al Estado por una persona o entidad sin que mediara señalamiento o requerimiento de clase alguna por parte del Tesoro o de Hacienda. En el presente caso, por el contrario, Hacienda le notifica directamente a la parte demandante recurrente una deficiencia, señalándolo específicamente como el responsable ju-rídicamente del pago de una contribución. Un análisis de la situación fáctica de dichos casos y la del caso que ocupa nuestra atención nos permite la comprensión del porqué de la excepción que decretamos en el día de hoy. Nos explicamos.
*852En Standard Comm. Tob. Co. v. Tribl. Contrib., ante, la demandante (Standard) había adquirido el “título” sobre unos sellos de rentas internas que había comprado anteriormente al Tesoro un fabricante de cigarrillos con el propósito de adherirlos a los mismos, los cuales luego advinieron inservibles. Denegado por el Tesorero el reintegró del costo de los sellos, Standard acudió al foro judicial. Como expresáramos anteriormente, este Tribunal resolvió que, aun cuando la ley hablaba de “persona” respecto a la solicitud de reintegro, el mismo únicamente puede ser solicitado por el “contribuyente”, el cual era el comprador original de los sellos. En el caso de Pedro A. Pizá, Inc. v. Tribl. Contribuciones y Tes., ante, un vendedor de autos (Pizá) le vendió dos vehículos de motor —sobre los cuales ya había pagado los arbitrios— a una corporación (Ochoa Fertilizer) que estaba exenta del pago de dichos arbitrios. Solicitado el reintegro de los mismos por Ochoa Fertilizer, el Tesorero lo denegó. Este Tribunal resolvió que no procedió la solicitud de reintegro por cuanto Ochoa Fertilizer, aun cuando sufrió el peso del pago del arbitrio, no era el “contribuyente”, y Pizá, aun cuando era el “contribuyente”, había transferido a Ochoa el peso del pago de la contribución. En Baring Industries v. Srio de Hacienda, ante, un fabricante de equipo de lavandería del Estado de la Florida (Baring) envió a Puerto Rico una “planchadora comercial”, pagando esta misma Corporación el arbitrio usual para esta clase de equipo aun cuando el consignatario del mismo lo era el Hotel El Conquistador. Denegado el reintegro, y luego de los trámites administrativos y judiciales a nivel de instancia, este Tribunal resolvió que Baring no tenía derecho al reintegro por razón de que, a pesar de haber sufrido dicha corporación el peso del pago de la contribución, la misma no era el “contribuyente” designado por ley, siendo éste el consignatario del equipo, esto es, el Hotel El Conquistador.
Como expresáramos anteriormente, en el presente caso Hacienda le notifica a R.G. una deficiencia contributiva a pesar de que está consciente del hecho de que dicha corporación, conforme la ley, no es el “contribuyente” designado por la propia ley ya que no fue el “consignatario” del calzado.
*853Ello, a nuestro juicio, nos obliga a exceptuar a R.G. de la norma jurisprudencial antes mencionada, reconociéndole el dere-cho (standing) a solicitar el reintegro a pesar de que técnica-mente no es el “contribuyente” designado por ley(8) La aplicación de dicha norma al presente caso resultaría, a nuestro juicio, en una situación intolerable desde el punto de vista de la justicia ya que, de un lado, se señala a R.G., por Hacienda, como la entidad jurídicamente responsable del pago de una deficiencia y, de la otra parte, se le estaría negando el derecho a éste a impugnar dicha actuación.
¿Significa lo anteriormente expresado que procede, sin más, declarar con lugar la solicitud de reintegro que radicara R.G. en el presente caso? Entendemos que no; veamos por qué.
r — i I — 1
El Art. 55 de la Ley de Impuestos sobre Artículos de Uso y Consumo de Puerto Rico, 13 L.P.R.A. ant. sec. 4055 —vigente para la fecha en que llegó la mercancía a Puerto Rico y a la fecha de la notificación de la deficiencia— disponía, en lo pertinente, que:

Sec. 4055. Determinación de precios y costos

Las siguientes definiciones y reglas serán aplicables al determinar los precios y costos para los fines de este Subtítulo:
(a) Precio Contributivo en Puerto Rico. — El precio contributivo en Puerto Rico se determinará como sigue:
(1) Regla General. “Precio contributivo en Puerto Rico” sig-nificará el “costo en Puerto Rico” más veinte (20) por ciento sobre dicho costo, excluyendo los artículos sujetos al inciso (20) subsi-guiente:
(2) Determinación por el Secretario. En el caso de cualguier artículo
(a) en relación con el cual, a juicio del Secretario los docu-mentos necesarios para establecer el “costo en Puerto Rico” no *854son auténticos, o sean insuficientes, o inadecuados para tal propó-sito;
(b) en relación con el cual el “costo en Puerto Rico”, a base de los documentos sometidos por el contribuyente para establecer dicho costo, difiere, a juicio del Secretario, considerablemente del costo en Puerto Rico para artículos similares; o
(c) en relación con el cual no se prescriba en este Subtítulo regla alguna para determinar el “costo en Puerto Rico”;
el Secretario, entonces, determinará el “precio contributivo en Puerto Rico”, conforme al método que, a su juicio, refleje propia-mente aquel precio contributivo consecuente con las normas de este subtítulo.
(b) Costo en Puerto Rico. El “costo en Puerto Rico” se determi-nará como sigue:
(1) Importadores. En el caso de un importador, el costo en Puerto Rico será el costo en fábrica más diez (10) por ciento sobre dicho costo (como una concesión promedio para gastos de trans-portación, seguro, etc.).”
(c) Costo en Fábrica. El costo en fábrica se determinará de la siguiente manera:
(1) Regla General. El “costo de fábrica” será el costo prevale-ciente para dicho artículo en el “punto de origen” al tiempo en que el remitente envía el artículo con destino al consignatario, banco u otro intermediario en Puerto Rico, según se desprenda dicho costo de las facturas comerciales auténticas y adecuadas, originalmente remitidas comprendiendo dicho artículo. No obstante lo anterior, en el caso de automóviles nuevos, el “costo en fábrica” será el precio f.o.b. fábrica cotizado por el fabricante de dichos automóviles a sus distribuidores en Puerto Rico.
(5) Punto de Origen. El “punto de origen” será el primer sitio desde donde se mueva el artículo o mercancía para el consignata-rio o receptor en Puerto Rico, obedeciendo orden expresa e implí-cita de dicho consignatario o receptor. Cuando se trate de artículos remesados como donación, regalo o contribución filantrópica, si la *855remesa es finalmente aceptada, el “punto de origen” será el sitio donde el donante compró o adquirió el artículo.
(f) Determinación por el Secretario. Cuando a juicio del Secre-tario, los documentos sometidos por el contribuyente no constituyan prueba fehaciente del valor o precio de los artículos tributados, o cuando dichos documentos no sean auténticos, o fueren insuficientes o inadecuados, el Secretario determinará el precio o valor de dichos artículos conforme al método que a su juicio mejor lo refleje de acuerdo con las normas de este Subtítulo. (Énfasis suplido.)
Como podemos notar, para poder arribar o computar el “precio contributivo en Puerto Rico”, de un artículo en particular, lo primero que hay que determinar es cuál fue el “costo de fábrica” del mismo, el cuál llana y sencillamente lo es el precio del artículo en el “punto de origenesto es, “el primer sitio desde donde se mueva el artículo o mercancía para el consignatario ... en Puerto Rico, obedeciendo orden expresa e implícita de dicho consignatario o receptor”.(9)
Alega la recurrente R.G. que “el primer sitio” desde donde se movió el calzado hacia el consignatario (Mitsubishi) en Puerto Rico, obedeciendo orden a esos efectos de Mitsubishi, fue la República de China. Sostiene la recurrente R.G. que el “costo en fábrica” de dicho calzado, en consecuencia, fue el precio facturado por los suplidores de Mitsubishi a la misma, por lo que el monto del arbitrio originalmente calculado por Hacienda a base de ese precio es el correcto, y no, el posteriormente calculado a base del precio facturado por Mitsubishi a la recurrente R.G.
*856No hay duda que una lectura literal del inciso (5) de la see. 4055(c), ante, puede llevar a dicha conclusión. La misma, sin embargo, no es correcta. Debemos tener presente que las oficinas principales de Mitsubishi están localizadas en la ciudad de Nueva York. De ordinario, la mercancía que compra dicha corporación a través del mundo entero iría de su lugar de origen a sus almacenes en Nueva York para entonces de allí ser enviada a sus Chentes. Ello significaría el incurrir en gastos innecesarios para dicha corporación por cuanto implicaría, entre otros, el pagar por la transportación —por ejemplo— de la República de China a Nueva York, desembarcar la mercancía del medio de transporte utilizado, transportarla a sus almacenes y de allí, al ser vendida, nuevamente tendría que incurrir en los mismos gastos. El mundo moderno comercial no funciona de esa manera. Mitsubishi, al igual que otros proveedores de mercancía y con el obvio propósito de evitar gastos innecesarios, mantiene la mercancía que ha comprado para revender en manos de sus fabricantes-suplidores hasta que efectivamente la vende. Entonces, le ordena al suplidor que la envíe directamente al comprador. Aun cuando no hay duda que fue de la República de China desde donde se movió física-mente a Puerto Rico la mercancía en controversia, desde un punto de vista jurídico —y por ficción de ley— el “punto de origen” de la misma lo fue Nueva York.
En resumen, el lenguaje del transcrito inciso (5) de la citada sec. 4055(c) no puede ser interpretado literalmente. Siendo el “punto de origen” de la mercancía en controversia la ciudad de Nueva York, por razón de ser éste el lugar donde están localizadas las oficinas principales de Mitsubishi, el precio en el “punto de origen” a ser utilizado como “costo de fábrica” a los fines de calcular el “precio contributivo en Puerto Rico” lo es el que le facturara Mitsubishi desde Nueva York a R.G. Dicha interpretación no es sólo jurídicamente correcta, sino que es la que refleja la realidad de la transacción llevada a efecto por las partes. Debe recordarse que si bien es cierto que las leyes fiscales deben ser interpretadas restrictivamente, las mismas tienen que ser interpretadas en forma jurídica y razonable, teniendo en mente el *857propósito e intención general del legislador al aprobarlas. En el caso de leyes fiscales, este es el de recaudar fondos para poder llevar a efecto la obra pública, Figueroa F. Gautier v. Domenech, Tes., 53 D.P.R. 875, 879 (1938); Licorería Trigo, Inc. v. Srio. de Hacienda, 94 D.P.R. 270, 279 (1967).
Por otro lado —y como fundamento totalmente separado e independiente de la cuestión sobre cuál era “el punto de origen” del calzado en controversia— tenemos que las disposiciones de la entonces vigente sec. 4055(a)(2)(a), (b) y (c), del Título 13 de L.P.R.A. facultaban al Secretario de Hacienda para determinar, a su juicio, el “costo contributivo en Puerto Rico” de un artículo cuando, entre otros, los documentos sometidos por el contribu-yente no fueran suficientes para poder determinar dicho costo o cuando el costo informado difiere del costo de otros artículos similares. De hecho, la Sec. 1.002(14) de la vigente Ley de Arbitrios del Estado Libre Asociado de Puerto Rico de 1987 (13 L.ER.A. see. 7002(14)), le concede una facultad similar, o mayor, al Secretario de Hacienda en esta clase de situaciones.(10)
No abrigamos duda, en consecuencia, que la actuación de Hacienda al computar el arbitrio a ser pagado en relación con el calzado en controversia a base del precio que le facturara Mitsubishi a R.G. por el mismo es una correcta en derecho.
IV
Nos resta por considerar, y contestar, la interrogante de si la acción de Hacienda de cobrarle a la recurrente R.G. los arbitrios que dejó de satisfacerle Mitsubishi al Estado cuando la mercancía *858(el calzado) llegó a Puerto Rico es una válida y procedente en derecho. Contestamos en la afirmativa.
Disponía el Art. 74 de la hoy derogada “Ley de Impuestos sobre Artículos de Uso y de Consumo de Puerto Rico”, 13 L.RR.A. ant. see. 4074 —vigente para la fecha de la notificación de la deficiencia en controversia— que:
Cualquier persona que posea un artículo tributable sobre el cual no se haya pagado el impuesto prescrito por este Subtítulo, vendrá obligado a pagar dicho impuesto tan pronto adquiera el artículo tributable en Puerto Rico. (Énfasis suplido.)(11)
Ello a nuestro entender significa —y así lo resolvemos— que al consumarse la transacción de compra y venta llevada a cabo entre Mitsubishi y la recurrente R.G., esto es, al entrar esta última en posesión de la mercancía que le había comprado a Mitsubishi, sobre R.G. recayó la obligación legal —por mandato expreso de las disposiciones del transcrito Art. 74 de la Ley de Impuestos del Estado Libre Asociado— de satisfacerle a Hacienda el impuesto correcto prescrito por la ley para dicha mercancía; teniendo facultad Hacienda, inclusive, para “embar-gar y vender en pública subasta las propiedades de cualquier persona [en este caso, las de R.G.] que no haya pagado los impuesto, o penalidades fijadas” por la ley. 13 L.P.R.A. sec. 4077(d); (12) no importando el hecho de que ese poseedor sea un “tercero inocente”. Así expresamente lo establecimos y resolvimos en Figueroa Cancel v. E.L.A., 114 D.P.R. 684, 685 (1983).
Por los fundamentos antes expresados, procede dictar senten-cia confirmatoria de la emitida en el presente caso por el Tribunal Superior de Puerto Rico, Sala de San Juan.
*859El Juez Asociado Señor Hernández Denton emitió opinión disidente, a la cual se une el Juez Asociado Señor Alonso Alonso. El Juez Asociado Señor Negrón García se inhibió.
— O —

(1) Hon. Wilfredo Alicea López, Juez Superior.


(2) La causa de acción radicada por la recurrente, Roque González & Co., Inc. (R.G.) contra Mitsubishi fue desestimada mediante sentencia parcial emitida por el foro de instancia de fecha 6 de junio de 1980. Dicha sentencia no fue objeto de revisión judicial alguna por ninguna de las partes.


(3) La Ley Núm. 5 de 8 de octubre de 1987, conocida como la “Ley de Arbitrios del Estado Libre Asociado de Puerto Rico de 1987” (13 L.P.R.A. sec. 7001 et seq.), derogó la “Ley de Impuestos sobre Artículos de Uso y Consumo de Puerto Rico”, 13 L.P.R.A. ant. sec. 4001 et seq. Así, en su Sec. 11.002 dispone:
“Todo procedimiento, acción o reclamación pendiente ante el Departamento de Hacienda o ante cualquier tribunal, a la fecha de aprobación de esta ley [Octubre 8,1987], y que se haya iniciado conforme a las disposiciones de la Ley Núm. 2 de 20 de enero de 1956, según enmendada [sees. 4001 a 4103 de este título], se continuará tramitando hasta que recaiga una determinación final de acuerdo con las leyes y reglamentos en vigor a la fecha en que tales procedimientos, acciones o reclamaciones se hayan presentado o iniciado.” (Énfasis suplido.) 13 L.P.R.A. sec. 7001n.


(4) Dispone la mencionada sec. 121 (a)2 del Título 4 de L.P.R.A que:
“El Tribunal Superior conocerá de los siguientes asuntos:
“(a) En lo civil:
“(2) De todo caso, acción, procedimiento o recurso extraordinario relacionado con, o que afecte, la imposición, cobro y pago de toda clase de contribuciones incluyendo contribuciones sobre la propiedad, contribuciones sobre herencia y donaciones, contribu-ciones sobre ingresos, contribuciones sobre enriquecimiento injusto, contribuciones de seguro social, arbitrios, licencias y cualesquiera otras contribuciones o impuestos, así como de las reclamaciones de contribuciones cobradas por un procedimiento ilegal, o que voluntariamente o sin notificación del Secretario de Hacienda se hubieran pagado indebidamente o en exceso, cuyo reintegro esté autorizado por ley y haya sido rehusado por el Secretario de Hacienda.” (Énfasis suplido.)


(5) Las Sec. 7.001 y 7.002 de la Ley Núm. 5 de 8 de octubre de 1987 (13 L.P.R.A. secs. 7301 y 7302), conocida como la Ley de Arbitrios del Estado Libre Asociado de Puerto Rico de 1987, “corresponden” a las disposiciones de la antes transcrita see. 261 del Título 13 de *849L.P.R.A, esto es, al Art. 1 de la Ley Núm. 232 de 10 de mayo de 1949. La mencionada see. 7.001 (13 L.P.R.A. sec. 7301) establece, en lo pertinente, que las disposiciones de la antes transcrita see. 261 “serán utilizadas supletoriamente en los procedimientos de reclamación de reintegros establecidos en este subtítulo”.
Por otro lado, la antes transcrita sec. 286 del Título 13 de L.P.R.A. —la cual entró en vigor al aprobarse la Ley Núm. 328 de 13 de mayo de 1949— no aparece derogada expresamente por ley fiscal alguna aprobada con posterioridad a 1949. Resulta procedente señalar, sin embargo, que la disposición equivalente de dicha see. 286 en la Ley de Arbitrios del Estado Libre Asociado de Puerto Rico de 1987, ante, lo es la Sec. 7.005 de dicha Ley, 13 L.P.R.A sec. 7305. En relación con esta última disposición debe examinarse, adicionalmente, las disposiciones de 13 L.P.R.A sec. 7318.
Debe señalarse que la Legislatura, mediante la Ley Núm. 18 de 30 de noviembre de 1990, enmendó la Ley Núm. 170 de 12 de agosto de 1988 con el propósito de eximir de la aplicación de la Ley Núm. 170 las decisiones del Secretario de Hacienda.


(6) En los primeros casos, esto es, en Standard Comm. Tob. Co. v. Tribl. Contrib., 71 D.P.R. 749 (1950), y en Pedro A. Pizá, Inc. v. Tribl. Contribuciones y Tes., 72 D.P.R. 320, 323 (1951), dicha norma se estableció bajo la antigua Sec. 4 de la Ley Núm. 169 de 1943, la cual disponía que:
“Cuando se trate de un requerimiento de pago por el Tesorero en virtud de cualquier arbitrio o contribución de licencia establecidos por las Leyes de Rentas Internas de Fuerto Rico ... se podrá acudir en apelación ante dicho Tribunal [el de Contribuciones] solamente por la persona o entidad que realmente haya sufrido el peso de pagar el arbitrio o contribución, y una alegación en tal sentido y la prueba de la misma en su oportunidad, serán considerados como requisitos jurisdiccionales.” (Énfasis suplido.)
En el caso de Standard Comm. Tob. Co. v. Tribl. Contrib., ante, a la pág. 753, el Tribunal específicamente resolvió que aun cuando la disposición de ley hablaba de “persona”, la misma no es otra que el “contribuyente” designado como tal por ley.
Dicha doctrina —ya bajo las disposiciones de la todavía hoy vigente see. 261 del Título 13 de L.P.R.A— fue específicamente ratificada por el Tribunal en el citado caso de Baring Industries v. Srio. de Hacienda, ante. Citando con aprobación lo resuelto en Standard Comm. Tob. Co. v. Tribl. Contrib., ante, pág. 839, expresamos que “aun cuando la Legislatura usó las palabras persona o entidad necesariamente se refería al contribu-yente y no a cualquier persona . . .” .


(7) En lo pertinente, disponía la citada sec. 4060 que:

“Sec. 4060. Objetos y artículos tributables por las secs. 4010 y 4013

“En el caso de objetos y artículos sujetos a los impuestos y derechos establecidos en las sees. 4010 y 4013 de este título, la responsabilidad contributiva y el tiempo para el pago de impuesto y derechos se regirán por las siguientes reglas:
“(a) Introducciones Directas. En el caso de artículos introducidos en Puerto Rico en cualquier forma:
“(1) Contribuyente El contribuyente será, excepto según se provee en el apartado (d) [personas exentas] de esta sección:
“(a) si el artículo viene consignado directamente a un consignatario — el consignatario;
*851“(b) si el artículo se remite a la orden del embarcador o a un intermediario, o si el consignatario es indefinido — la persona que reclame el artículo. Si no se ha tomado posesión del artículo dentro de treinta (30) días a partir de la fecha de introducción, el contribuyente será el remitente;
“(e) si el artículo es introducido por una persona procedente del exterior — el viajero o el miembro de la tripulación que introduzca el artículo.” (Énfasis suplido.)
Conforme las disposiciones de la Sec. 6.001 de la Ley Núm. 5 de 8 de octubre de 1987 (13 L.P.R.A. sec. 7251), conocida como la Ley de Arbitrios del Estado Libre Asociado de Puerto Rico de 1987, la “persona responsable” del pago de arbitrios sobre artículos que sean introducidos del exterior será, entre otros, el consignatario del mismo, “si el artículo viene consignado directamente a un consignatario”; en otras palabras, la situación, respecto a este punto sigue siendo la misma.


(8) Debe mantenerse presente que R.G. cumple con el segundo de los requisitos; esto es, R.G. efectivamente sufrió el peso del pago de la contribución, no habiéndolo transferido a persona o entidad alguna.


(9) Procede que se enfatice que, conforme las disposiciones de la Sec. 1.002 de la Ley Núm. 5 de 8 de octubre de 1987 (13 L.P.R.A. sec. 7002), conocida como la Ley de Arbitrios del Estado Libre Asociado de Puerto Rico de 1987, el término “costo en Puerto Rico”, en cuanto a la importación de artículos sujetos al pago de arbitrios, “deberá interpretarse por el Secretario de Hacienda en forma análoga a la definición existente en la Ley Núm. 2 del 20 de enero de 1956” (énfasis suplido); esto es, conforme disponía la antes transcrita see. i055(b) y (c) de la Ley de Impuestos sobre Artículos de Uso y Consumo de Puerto Rico. Ello significa que la definición brindada por la citada Ley Núm. 2 de 1956 sobre “punto de origen” continúa hoy vigente.


(10) Dispone la citada see. 7002(14) de la Ley de Arbitrios del Estado Libre Asociado de Puerto Rico, que:
“(14) ‘Precio contributivo en Puerto Rico’ significará el costo en Puerto Rico más veinte (20) por ciento sobre dicho costo. No obstante, el Secretario podrá determinar él precio contributivo en Puerto Rico de acuerdo al método que refleje el valor o precio de los artículos tributados, cuando entiende que los documentos necesarios para establecer el costo en Puerto Rico no son auténticos, o que son insuficientes o inadecuados para tal propósito; o cuando a base de los documentos que le someta el contribuyente para establecer el costo en Puerto Rico, éste difiera considerablemente del costo en Puerto Rico para artículos similares; o cuando no se prescriba en este subtítulo regla alguna para determinar él costo en Puerto Rico ele los artículos.” (Énfasis suplido.)


(11) Un examen de las disposiciones de la nueva Ley de Arbitrios del Estado Libre Asociado de Puerto Rico de 1987 revela que dicha ley no contiene una disposición legal con lenguaje igual o similar al del antes transcrito Art. 74 de la Ley de Impuestos sobre Artículos de Uso y Consumo de Puerto Rico, 13 L.P.R.A. ant. sec. 4074.


(12) La disposición legal equivalente de la hoy derogada sec. 4077(d) del Título 13 de L.P.R.A. en la nueva Ley de Arbitrios del Estado Libre Asociado de Puerto Rico de 1987 lo es la sec. 7351(5) del citado Título 13 de L.P.R.A.